Citation Nr: 0321203	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


REMAND

A review of the claims file reflects that on his Substantive 
Appeal, received by the RO in February 2002, the veteran 
requested a hearing before a traveling member of the Board 
sitting at the Boise, Idaho RO (Travel Board hearing) on the 
matter of entitlement to service connection for Hepatitis C.  
Simultaneously, he requested a hearing with the decision 
review officer (DRO) at the RO in Boise, Idaho.  The hearing 
with the DRO was postponed once and apparently canceled at 
the request of the veteran upon re-scheduling.  No hearing 
was ever apparently scheduled before a member of the Board, 
nor does the record show the veteran explicitly withdrew his 
request for such a hearing.  The undersigned does not 
construe a statement by the veteran to "send my claim to the 
BVA as soon as possible" to reflect a desire to cancel a 
previously requested hearing before a member of the Board.  
Likewise, it is observed that the comments made on a June 
2003 VA Form 646 that the "veteran does not wish any 
hearings on the issue under appeal" were made by a "state 
service officer."  The veteran is shown to be represented by 
The American Legion.  Since the request has not been 
withdrawn by the veteran, he has to be afforded the 
opportunity for a hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

In accordance with appropriate 
procedures, the veteran should be 
scheduled for a hearing before a 
traveling member of the Board at the RO 
in Boise, Idaho.  In the alternative, a 
signed statement from the veteran or his 
representative clearly indicating his 
desire to withdraw his hearing request 
must be obtained and associated with the 
claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment .  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




